Citation Nr: 0947159	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-40 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active service from July 1952 to June 1954.  
This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are related to his service.  In 
particular, he states that he was first exposed to acoustic 
trauma during basic training in 1952, at which time he 
routinely fired weapons without the benefit of hearing 
protection.  He further contends that later, while serving in 
Okinawa, he was a jeep driver and, again, regularly fired 
weapons without hearing protection.  He states that the 
ringing in his ears has continued until the present and that 
he has experienced progressively worse hearing loss since 
service.  

The Veteran's service records are unavailable and presumed 
lost in a fire at the NPRC in St. Louis.  Where service 
treatment records are unavailable, the Board is mindful of 
the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In this regard, the Veteran has provided several lay 
statements in which he has asserted that his hearing loss and 
tinnitus have been continuous since service.  See Notice of 
Disagreement, received March 2009; see also Statement In 
Support Of Claim, received November 2008.  A recent VA 
treatment record dated in February 2008 similarly reflects a 
reported of history of bilateral hearing loss over the last 
50 years and "constant" tinnitus since service.  The 
Veteran is competent as a lay person to report on that which 
he has personal knowledge. See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection." Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran has not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss and/or his complaints of tinnitus.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim. 38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Again, the Veteran attributes his current symptoms to 
acoustic trauma experienced during basic training and while 
stationed in Okinawa.  While the service treatment and 
personnel records are unavailable, he is competent to relate 
that he was exposed to acoustic trauma during service.  There 
is also evidence of continuity of symptomatology since 
service, in the form of lay statements, and there is current 
evidence of bilateral hearing loss and a reported history of 
continuous tinnitus since service.  Therefore, a medical 
opinion regarding the etiology of the Veteran's hearing loss 
and tinnitus is necessary to make a determination in this 
case.  

The Veteran is hereby notified that it is his responsibility 
to report for any examination scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. See 38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Contact the Veteran and request that he 
identify any VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for hearing loss and/or 
tinnitus since service.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  Schedule the Veteran for a VA 
examination to evaluate his hearing loss 
and claimed tinnitus.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.

The results of puretone threshold testing 
for 500, 1000, 2000, 3000, and 4000 Hertz 
and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should offer an opinion, with 
complete rationale, as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
bilateral hearing loss and/or tinnitus, if 
diagnosed, had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure.

3. Thereafter, if any benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



